IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37324

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 315
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 11, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BRANDON MORRIS FEDER,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Second Judicial District, State of Idaho,
       Latah County. Hon. John R. Stegner, District Judge.

       Judgment of conviction and suspended unified sentence of seven years, with a
       minimum period of confinement of two years, for attempted rape, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sara B. Thomas, Chief,
       Appellate Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Brandon Morris Feder was found guilty of attempted rape. I.C. § 18-306, 18-6101. The
district court sentenced Feder to a unified term of seven years, with a minimum period of
confinement of two years. The district court retained jurisdiction, thereafter suspended Feder’s
sentence and placed him on probation. Feder appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Feder’s judgment of conviction and sentence are affirmed.




                                                   2